Citation Nr: 1023635	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1989 to March 
2003, and has additional prior unverified active service of 
six years and three months.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
GERD.

Most recently, in December 2008, the Board remanded this case 
for additional development.  The file has now been returned 
to the Board for further consideration.


FINDING OF FACT

The Veteran has not demonstrated a diagnosis of GERD.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In a September 2007 letter, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA treatment records, obtain service 
records, and obtain private treatment reports as indicated.  

While the September 2007 letter was issued after the rating 
decision in January 2003, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a 
timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a Statement of the Case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the September 2007 letter was issued, the 
Veteran's claim was readjudicated by an August 2008 
Supplemental Statement of the Case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the 
September 2007 letter.  While the September 2007 letter was 
sent after the initial adjudication of the claim, as 
discussed above, such timing deficiency was cured when the 
Veteran's claim was readjudicated by the August 2008 
Supplemental Statement of the Case.  Further, as the 
preponderance of the evidence is against the claim of 
entitlement to service connection for GERD, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  See Dingess/Hartman v. Nicholson.

The purpose behind the notice requirement has been satisfied 
and the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran was first afforded a VA 
examination in January 2003, subsequent to his December 2002 
claim of entitlement to service connection.  The Veteran was 
also scheduled for two additional VA examinations.  The 
Veteran cancelled the VA examination scheduled in June 2008.  
By a December 2008 Board remand, the Veteran was provided the 
opportunity to appear for another VA examination.  The 
Veteran failed to appear for the VA examination scheduled in 
February 2009.  There is no evidence that the Veteran 
cancelled the examination or provided good cause why he was 
unable to attend.  There is also no evidence that the Veteran 
did not receive notification of the examination.  Thus, any 
information that may have been obtained as a result of that 
examination, and possibly would have been beneficial to the 
Veteran's claim, is not of record.  Specifically, as will be 
discussed below, the medical evidence of record currently 
before the Board is silent for a diagnosis of GERD.  Because 
the Veteran asserted that he indeed has GERD, and the medical 
evidence of record indicated that he was treated for symptoms 
thereof during service, the Board sought a medical opinion.  
As the Veteran did not appear for the February 2009 VA 
examination, there was no opportunity for the VA examiner to 
diagnose the Veteran with GERD, or any other condition 
related to the digestive system, or comment upon his in-
service symptoms.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

In this case, the Veteran's service treatment records have 
been obtained.  The Veteran has not identified any VA or 
private treatment records reflecting treatment for the 
disability on appeal.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




Service Connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.     
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, there is no current medical evidence showing a 
diagnosis of GERD.  As there is no evidence establishing a 
current diagnosis of GERD, there cannot be a discussion as to 
whether there exists a medical nexus between military service 
and GERD.  Thus, service connection for the same is not 
warranted.

The Veteran participated in the Benefits Delivery at 
Discharge (BDD) program and filed a claim of entitlement to 
service connection for GERD in December 2002.  In support of 
his claim, the Veteran and his representative have offered a 
number of statements asserting that the Veteran was treated 
with medication for GERD during service.  The Veteran, in his 
April 2004 Substantive Appeal, reported that he has been 
treating his claimed GERD with over-the-counter medication 
and diet.  

The Veteran's service treatment records indicate that he 
received treatment for stomach ailments on a number of 
occasions.  During the 9 years from approximately June 1985 
to March 1994, the Veteran was treated for gastritis, 
gastroenteritis, viral gastroenteritis, and a viral illness.  
Records dated during such period are silent for a diagnosis 
of GERD.  

At the time of the Veteran's physical examination in October 
1996, the examiner noted that the Veteran had "symptoms 
consistent with GERD, normal examination."  The Veteran 
reported a history of frequent indigestion or heartburn, and 
noted that he had severe heartburn and ate antacids like 
candy.  The examiner noted the Veteran's history of heartburn 
over several years, relieved with antacids, and reported that 
such was not clinically disqualifying.

A health questionnaire dated in November 2002 indicates that 
when the Veteran was asked to list all current medications, 
he did not report the use of any medication for GERD.  When 
asked to list all major injuries and illnesses, or other 
problems, the Veteran did not report GERD or symptoms 
thereof.   

The Veteran underwent physical examination in July 2002.  At 
that time, physical examination was unremarkable.  The 
Veteran reported a history of frequent indigestion or 
heartburn and reported that the flight surgeon always gave 
him Zantac.  

On VA examination in January 2003, the Veteran reported a 5-
year history of symptoms of GERD.  The Veteran reported that 
he took Zantac intermittently, as needed.  The examiner noted 
that the Veteran had not undergone an investigation of the 
esophagus or stomach with x-ray or endoscopy.  Physical 
examination was unremarkable.  The examiner diagnosed the 
Veteran with history of GERD, with symptomatic relief with 
Zantac and no studies completed.   

The Board notes here that the examiner in January 2003 noted 
the Veteran's report of a 5-year history of symptoms of GERD 
and diagnosed him with history of GERD.  As physical 
examination of the Veteran was unremarkable and no studies 
were completed, it does not appear to the Board that the 
examiner's diagnosis of history of GERD was based on clinical 
findings or satisfies the threshold inquiry, current evidence 
of a disability, in the present appeal.  As discussed above, 
the Board sought a medical opinion as to whether the Veteran 
indeed had GERD and whether such was related to service or 
began in service.  As the Veteran did not appear for the 
February 2009 VA examination, there remains no medical 
evidence of a diagnosis of GERD.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The evidence of record indicates that the Veteran was treated 
on a number of occasions during service for stomach 
complaints, and that he reported a history of frequent 
indigestion or heartburn treated with antacids and Zantac.  
However, the evidence of record is silent for a diagnosis of 
GERD.  

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since 
the Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.


ORDER

Service connection for GERD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


